DETAILED ACTION
	This action is in response to the Applicant’s reply filed on May 3, 2022. Claims 1-6, 8, 11-14, and 18-20 are pending and addressed below.

Response to Amendment
In response to the applicant’s amendment to claim 13, to correct issues of antecedent basis and provide further clarity to the claim, the rejection of claim 13 under 35 USC 112(b) has been withdrawn.

Drawings
The drawings were received on May 3. 2022.  These drawings have been entered and have overcome the current objection to the drawings.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are allowable over the closest prior art “herein Beuershausen, US 2014/0212964 (hereinafter Beuershausen)”, for the following reasons:
Beuershausen discloses force modulation system of an adjustable cutter for a drill bit including a cutter being comprised of a cutter body having a cutting end, and a cutting surface made integral with said cutter body at said cutting end.  A holder including a holder body having an anchor end, a holding end opposite said anchor end, holder sides between said anchor end and said holding end, and a holder cavity at said holding end, said cutter body being in removable slide fit engagement with said holder cavity; a holder retention means positioned on at least one holder side so as to exert a holder retention force in a first direction of said holder, and a force member positioned against said holder.
Beuershausen does not disclose a first force member positioned against said holder to exert a force in a second direction of said holder, said second direction being angled offset to said first direction and the first force member is integral with said second force member and is comprised of a first spring portion, a second spring portion, and a hinge portion between said first spring portion and said second spring portion, said second force member being comprised of said second spring portion.

Beuershausen fails to suggest alone or in combination, the limitations of “wherein said first force member being made integral with said second force member is comprised of a first spring portion, a second spring portion, and a hinge portion between said first spring portion and said second spring portion, said second force member being comprised of said second spring portion” as recited in claim 1, “wherein said holder retention means is comprised of: a holder housing being comprised of a threaded hole, a through hole in said elongated holder body, and a screw being in removable threaded engagement with said threaded hole through said through hole” as recited in claim 18, and “wherein said holder retention means is comprised of: a holder housing being comprised of a protrusion, and a slot on said elongated holder body being in removable sliding engagement with said protrusion.: as recited in claim 19.

The Examiner is unaware of prior art which reasonably suggests alone, or in combination, the limitations of the invention as claimed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE N BUTCHER whose telephone number is (571)272-1623. The examiner can normally be reached Monday-Friday 10-6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert E Fuller can be reached on (571) 272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROLINE N BUTCHER/Primary Examiner, Art Unit 3676